                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TERRY LEE SIMONTON, JR.,                         No. 4:19-CV-00528

                 Plaintiff,                          (Judge Brann)

         v.                                          (Chief Magistrate Judge Schwab)

    MEGAN E. RYLAND-TANNER, et al.,

                 Defendants.

                                        ORDER

                                    MARCH 25, 2020

        Terry Lee Simonton, Jr., filed this amended 42 U.S.C. § 1983 complaint alleging

that three individuals violated his due process rights with respect to Simonton’s prior

state court conviction.1 In December 2019, Chief Magistrate Judge Susan E. Schwab

issued a Report and Recommendation recommending that this Court dismiss

Simonton’s complaint with prejudice for failure to state a claim for relief.2 Specifically,

Chief Magistrate Judge Schwab recommends concluding that two defendants are

protected by absolute immunity, and that Simonton has failed to allege any personal

involvement on the part of the third defendant.3

        After receiving an extension of time, Simonton filed timely objections to the

Report and Recommendation.4 “If a party objects timely to a magistrate judge’s report



1
     Doc. 14.
2
     Doc. 15.
3
     Id.
4
     Docs. 18, 19.
and recommendation, the district court must ‘make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.’”5 Regardless of whether timely objections are made, district courts

may accept, reject, or modify—in whole or in part—the magistrate judge’s findings or

recommendations.6 After reviewing the record de novo, the Court finds no error in

Chief Magistrate Judge Schwab’s recommendation that Simonton’s amended complaint

be dismissed with prejudice.7 Consequently, IT IS HEREBY ORDERED that:

       1.      Chief Magistrate Judge Susan E. Schwab’s Report and Recommendation

               (Doc. 15) is ADOPTED;

       2.      Simonton’s amended 42 U.S.C. § 1983 complaint (Doc. 14) is

               DISMISSED with prejudice; and

       3.      The Clerk of Court is directed to CLOSE this case.



                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge


5
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
7
    The Court also notes that Simonton’s amended complaint centers on his claim that false
    testimony was admitted at his criminal trial, which purportedly “allowed a jury to convict an
    innocent man.” (Doc. 14 at 5). Thus, finding for Simonton in this matter would necessarily
    invalidate his state court conviction and, because that conviction remains valid, this action is
    barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

                                                 2
